We agree with the courts below that the Education Law (Cons. Laws, ch. 16, §§ 870, subd. 6, 872, subd. 5), as amended by chapter 195 of the Laws of 1935, empowered the respondent Board of Education to make the appointments in question. It is conceded that these appointments are provisional only and that the positions are to be filled by final appointments from an eligible list to be established by the respondent Board of Education through open competitive examination in accordance with the Civil Service Law (Cons. Laws, ch. 7).
The order should be affirmed, without costs.
CRANE, Ch. J., O'BRIEN, HUBBS, LOUGHRAN and RIPPEY, JJ., concur; LEHMAN and FINCH, JJ., taking no part.
Order affirmed. *Page 72